Luke, J.
On a former review of this case it was held: “ The amended petition, properly construed as a whole, was not subject to any ground, either general or special, of the demurrer interposed, and the court properly so ruled.” See Newcomb Hotel v. Corbett, 24 Ga. App. 533 (101 S. E. 713). At the trial term the plaintiff offered another amendment to the petition, which appears to have been allowed without objection, wherein the defendant’s acts of negligence, as deduced from the facts previously pleaded, were grouped together in the form of terse subparagraphs. The defendant thereupon filed a new demurrer, which was overruled,. and it 'again excepted. Held: (a) The court did not err in overruling the demurrer. (b) Whether the amendment was of sufficient materiality to open the petition to demurrer at the trial term is a question not raised, and therefore not decided; but see Park’s Ann. Code, § 5652, and annotations.

Judgment affirmed,


Broyles, C. J., and Bloodworth, J., concur.